Christ, F. J., Hopkins, Munder and Martuscello, JJ., concur; Rabin, J., dissents and votes to reverse the judgment and to order a new trial in the interests of justice, with the following memorandum: I am of the view that the prosecutor’s remarks during summation were highly prejudicial to defendant and quite obviously jeopardized his ability to establish his defense of alibi. During his summation the prosecutor (1) made himself an unsworn witness, (2) improperly bolstered certain police testimony and (3)- referred to sales of narcotics to more than one person although the testimony related only to alleged sales to a single person. Where, as here, the improper remarks substantially prejudice the defendant’s persuasiveness regarding his defense of alibi which was testified to by several witnesses, the doctrine of “harmless error” ought not to be applied.